Title: Louis H. Girardin to Thomas Jefferson, 19 April 1815
From: Girardin, Louis Hue
To: Jefferson, Thomas


          
            L. H. Girardin to Mr Jefferson.   April 19. 1815.
            I send to You, Dear & Respected Sir, some books of Mr Joseph Cabell’s, which Col. Randolph tells me he would like to read—Perhaps, they may also amuse some of Your moments—I am sure Mr Cabell will be pleased with my leaving them at Monticello. Col. Randolph has promised to return them to Mr Cabell where and when he may chuse.—
            I wish You complete relief from Your troublesome Bibliography—and Salute You with most affectionate Respect.
          
          
            
              
                
                The Books are
                
                
              
              
                
                Journal de Physique
                9 Cahiers
                4to
              
              
                
                Anatomie Comparée de Cuvier
                5 vol.
                8vo
              
              
                
                Théorie de la terre—par La metherie
                5. vol.
                8vo
              
              
                
                Wildenow—Species plantarum
                8 vol.
                8vo
              
              
                
                Chemical Nomenclature
                1 vol.
                folo 4to
              
              
                
                Helvetiens Flora
                2 vol.
                16mo
              
              
                (with Col. Randh)
                Murray’s Linné
                1 vol.
                8vo
              
              
                
                Pestalozzi
                1 vol.
                8vo Boards.
              
              
                
                Des fontainesTableau Botanique &.c
                1 vol.
                8vo—Dto—
              
            
          
          
            
              
                P.S.
                 I find, upon trying the trunk, that it will not contain all the books—I keep for another time
              
            
            
              
                Lametherie—
              
              
                Des fontaines—
              
              
                H. Flora.
              
              
                Journal de Physique.
              
            
          
        